Citation Nr: 0211001	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  96-15 863	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied "reconsideration 
for service connection for PTSD".  In June 2000, the Board 
denied entitlement to service connection for PTSD.  In an 
April 2001 order, the CAVC vacated the Board's June 2000 
decision and remanded the case to provide the Board with an 
opportunity to readjudicate the claim under new legislation.  
See Luyster v. Gober, 14 Vet. App. 186 (2000); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).

Pursuant to the CAVC's remand, the case was returned to the 
Board for further appellate review and the veteran's appeal 
was again denied in a July 2002 decision. In light of the 
veteran's death, that decision will be vacated in a 
separately issued  Board Order to Vacate.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1965 to October 1967.

2.  Subsequent to the issuance of the July 2002 decision, the 
Board was notified by the Department of Veterans Affairs (VA) 
Regional Office, Los Angeles, California, that the veteran 
died on February [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On July 22, 2002, the Board issued a decision addressing the 
veteran's claim. Thereafter, the Board was notified that the 
veteran had died on February [redacted], 2002; the Board subsequently 
received a Certificate of Death that confirmed the veteran's 
date of death.

The veteran's death prior to the Board's July 22, 2002 
decision deprived the Board of jurisdiction over the matter 
on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2001).  Because the Board was without 
jurisdiction to render the July 22, 2002 decision when the 
decision was entered, that decision has been VACATED by a 
separately issued Board Order to Vacate.  See generally, 
38 C.F.R. § 20.904 (2001). 

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2001).










ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


